DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 05/16/2019. Claims 1-6 and 9-10 are presently pending and are presented for examination.
This action is in response to the preliminary amendments filed 5/16/2019 in which claim 7-8 are canceled.
Information Disclosure Statement
The Information Disclosure Statement submitted on 05/03/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner. 
Specification
The use of the terms “BLUETOOTH” and “ZIGBEE,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US-2009/0093907-A1), hereinafter Masaki, in view of Munich et al. (US-2016/0147230-A1), hereinafter Munich.
Regarding claim 1:
	Masaki discloses the following limitations:
“A method for operating an automatically moving robot (1), wherein a map (2) of an environment of the robot (1) is generated based on measurement data recorded within the environment.” (See at least Masaki ¶¶ 5-9, 12, 14-17, 54-55, 58-62, 66, and FIG. 1, 8-11, and 15, which disclose that a mobile robot “generates a map while estimating a self position on the basis of the data” that it collects about the environment.)
“wherein a control command is generated using the generated map (2), a current position of the robot (1) within the environment and a determined behavior of the robot.” (See at least Masaki ¶¶ 5, 7, 9, 12, 14, 41, 44, 55-57, 65, and FIG. 1-3, 5, 9, and 15, which disclose that “the traveling control command portion 3 moves the robot 2 to the starting point 41 on the basis of the robot position (xr, yr) obtained from the commands and the posture of the robot 2.” These sections also disclose that the robot is able to navigate the environment based on its generated map, and that the robot is sent traveling commands that instruct it to start or stop doing certain tasks. The “robot position (xr, yr)”
“wherein the robot (1) moves using the generated control command.” (See at least Masaki ¶¶ 44, 57, 64, and FIG. 1, 3, 5, 9, and 15, which disclose that the “robots are operated by the controller 1,” and that this controller is responsible for generating the control commands.)
“and wherein data relevant for navigating the robot (1) are at least partially transmitted to an external computing device (3) for processing.” (See at least Masaki ¶¶ 8-9, 41, 57, and FIG. 1, 9, and 15, which disclose “transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller,” and that once the data is transmitted, the superior controller conducts “a high-speed computing process” to determine how the robot should travel. The “peripheral environmental information” reads on the “data relevant for navigating the robot (1),” and the “superior controller” reads on the “external computing device (3)” recited in the claim limitation.)
Masaki does not specifically disclose the following limitations. However, Munich does teach these limitations:
“wherein the external computing device (3) determines a desired behavior of the robot (1) as the basis for the control command based upon the map (2) and the current position of the robot (1).” (See at least Munich ¶¶ 25-26, 34, 83, 102-104, 109-112, 116-117, 120, and FIG. 7, which disclose that a “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10 based on the surrounding environment and the state of the mobile robot 10” and the localized “position of the mobile robot within the environment.” The “behavioral control application” reads on the “external computing device (3),” “surrounding environment” and the localized “position of the mobile robot within the environment” reads on the  desired behavior being “based upon the map (2) and the current position of the robot (1)” as recited in the claim limitation.)
“wherein a behavior determining device (6) decides when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed.” (See at least Munich ¶¶ 84, 117, and FIG. 7, which disclose that a “control arbitrator” can cause the behaviors of the robot to “start and stop dynamically.” The “control arbitrator” reads on the “behavior determining device (6),” and the behaviors being started or stopped reads on the “behavior currently shown by the robot (1) [being] changed.”)
“wherein the external computing device (3) transmits information about the determined behavior to the robot (1).” (See at least Munich ¶¶ 34, 109-113, and FIG. 7, which disclose that the “control arbitrator,” which is part of the “behavioral control application,” sends command information to the mobile robot based on the determined behavior. The “behavioral control application” reads on the “external computing device (3)” recited in the claim limitation.)
“and the robot (1) generates a control command based on the determined behavior.” (See at least Munich ¶¶ 34, 46, 83, 109-113, and FIG. 7, which disclose that the “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10” and directs the mobile robot to help it effectively navigate through the environment. The “actuation of different behaviors” reads on generating the “control command based on the determined behavior” as recited in the claim limitation.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed be Masaki by controlling the robot based on desired behaviors as taught by Munich, because this allows for the desired tasks, surrounding environment, and the state of the robot to all be taken into account without any need for user input (see at least Munich ¶¶ 109-112).
Regarding claim 2:
	Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses “wherein the external computing device (3) generates the map (2) of the environment.” (See at least Masaki ¶¶ 14, 54, 59, and FIG. 1, 9, and 15, which disclose that “the controller generates or updates the map data.” The “controller” reads on the “external computing device (3)” in the claim limitation.)
Regarding claim 3:
	Masaki in combination with Munich discloses the “method according to claim 2,” and Masaki further discloses the following limitations:
“wherein the robot (1) records measurement data of the environment with at least one sensor (4).” (See at least Masaki ¶¶ 6, 9, 12, 15-17, 22, 41, 45, 49, 55, “the robot includes a distance sensor measuring a plurality of distances.”)
“and transmits these measurement data to the external computing device (3) for generating the map (2).” (See at least Masaki ¶¶ 9, 41, 57, and FIG. 1, 9, and 15, which disclose that “the map is generated while transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller.” The “peripheral environmental information” reads on the “measurement data” and the “superior controller” reads on the “external computing device (3)” recited in the claim limitation.)
Regarding claim 4:
	Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses the following limitations:
“wherein measurement data of the environment are transmitted to the external computing device (3).” (See at least Masaki ¶¶ 9, 41, 57, and FIG. 1, 9, and 15, which disclose “transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller.” The “superior controller” reads on the “external computing device (3)” in the claim limitation.)
“and that the external computing device (3) checks the transmitted measurement data for completeness and/or plausibility and/or converts them into a format suitable for generating the map (2).” (See at least Masaki ¶¶ 14-16, 22, 47-48, 59-62, and FIG. 4, 9, and 14, which disclose that the controller “collates the postures of all the robots input to the map generating apparatus.” The controller collating 
Note that under the broadest reasonable interpretation (BRI) of claim 4, consistent with the specification, including an external computing device (3) that “checks the transmitted measurement data for completeness and/or plausibility and/or converts them into a format suitable for generating the map (2)” is treated as an alternative limitation. The applicant has elected to use “and/or… and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while having an external computing device that “converts [the transmitted measurement data] into a format suitable for generating the map (2)” is the only part that has been addressed here, the claim is still rejected in its entirety.
Regarding claim 5:
	Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses “wherein the measurement data for generating the map (2) are recorded via distance measurement and/or odometer and/or collision detection.” (See at least Masaki ¶¶ 6, 12, 14-17, 22, 41, 44-49, 52-56, 60-62, 65, and FIG. 2, 4, 6, and 12-13, which disclose that “the controller includes a map generating apparatus generating or updating the map data on the basis of the position and the angle of the robot, and the measured distance with respect to the object.” The controller “generating or updating the map data on the basis of” measured distances reads on the “measurement data for generating the map (2) [being] recorded via distance measurement” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 5, consistent with the specification, the measurement data being “recorded via distance measurement and/or odometer and/or collision detection” is treated as an alternative limitation. The applicant has 
Regarding claim 6:
	Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses “wherein the navigation-relevant data are processed on a cloud server and/or a mobile communication device and/or a device connected with the robot via a WLAN and/or a WLAN router as the external computing device (3).” (See at least Masaki ¶¶ 6-7, 12, 15, and 61, which disclose a “superior controller (a server apparatus)” that receives data, processes the data, and controls the motion of the robot.  This “superior controller (a server apparatus)” reads on the cloud server that is being used “as the external computing device (3)” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 6, consistent with the specification, the navigation-relevant data being “processed on a cloud server and/or a mobile communication device and/or a device connected with the robot via a WLAN and/or a WLAN router as the external computing device (3)” is treated as an alternative limitation. The applicant has elected to use “and/or… and/or… and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “cloud server” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 9:
	Masaki in combination with Munich discloses the “method according to claim 1,” and Masaki further discloses “wherein a user of the robot (1) initiates an input for the external computing device (3) by means of an input device (5) communicatively linked with the external “traveling control command portion 3 of the controller 1.” The “traveling control command portion 3” and the “controller 1” read on the “input device (5)” and the “external computing device (3)” recited in the claim limitation, respectively.)
Regarding claim 10:
	Masaki discloses the following limitations:
“A system comprised of an automatically moving robot (1).” (See at least Masaki ¶¶ 5-6 and 18, which disclose a robot that can move “in a self-sustaining manner.”)
“an external computing device (3) communicatively linked with the robot (1).” (See at least Masaki ¶¶ 9, 41, 57, and FIG. 1, 9, and 15, which disclose that the robot and superior controller transmit information to each other. The “superior controller” reads on the “external computing device (3)” recited in the claim limitation.)
“and at least one sensor (4) for recording measurement data within an environment of the robot (1).” (See at least Masaki ¶¶ 6, 9, 12, 15-17, 22, 41, 45, 49, 55, 58, 60, and 62, which disclose that “the robot includes a distance sensor measuring a plurality of distances.”)
“wherein the robot (1) has a device for navigating the robot (1) within the environment.” (See at least Masaki ¶¶ 7-10, 12-16, 18, 22-23, 41, 44, 46, 54, 56-57, and 59, which disclose a superior controller that controls the motion of the robot. This “superior controller”
“wherein the external computing device (3) is set up to process data relevant for navigating the robot (1).” (See at least Masaki ¶¶ 8-9, 41, 57, and FIG. 1, 9, and 15, which disclose “transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller,” and that once the data is transmitted, the superior controller conducts “a high-speed computing process” to determine how the robot should travel. The “peripheral environmental information” reads on the “data relevant for navigating the robot (1),” and the “superior controller” reads on the “external computing device (3)” recited in the claim limitation.)
Masaki does not specifically disclose the following limitations. However, Munich does teach these limitations:
“wherein the external computing device (3) has a behavior determining device (6) set up to use a generated map (2) of the environment and a current position of the robot (1) to determine a desired behavior of the robot (1) as the basis for a control command for controlling the robot (1).” (See at least Munich ¶¶ 25-26, 34, 83, 102-104, 109-112, 116-117, 120, and FIG. 7, which disclose that a “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10 based on the surrounding environment and the state of the mobile robot 10” and the localized “position of the mobile robot within the environment.” The “behavioral control application” reads on the “external computing device (3),” and taking into account the “surrounding environment” and the localized “position of the mobile robot within the environment” reads on 
“wherein the behavior determining device (6) decides when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed.” (See at least Munich ¶¶ 84, 117, and FIG. 7, which disclose that a “control arbitrator” can cause the behaviors of the robot to “start and stop dynamically.” The “control arbitrator” reads on the “behavior determining device (6),” and the behaviors being started or stopped reads on the “behavior currently shown by the robot (1) [being] changed.”)
“and wherein the external computing device (3) is set up to transmit information about the determined behavior to the robot (1).” (See at least Munich ¶¶ 34, 109-113, and FIG. 7, which disclose that the “control arbitrator,” which is part of the “behavioral control application,” sends command information to the mobile robot based on the determined behavior. The “behavioral control application” reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the robot (1) is set up to generate a control command based on the determined behavior.” (See at least Munich ¶¶ 34, 46, 83, 109-113, and FIG. 7, which disclose that the “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10” and directs the mobile robot to help it effectively navigate through the environment. The “actuation of different behaviors” reads on generating the “control command based on the determined behavior” as recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the behavior determining device (6) deciding “when a status of the robot (1) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed be Masaki by controlling the robot based on desired behaviors as taught by Munich, because this allows for the desired tasks, surrounding environment, and the state of the robot to all be taken into account without any need for user input (see at least Munich ¶¶ 109-112).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Although it was not relied upon for the prior art rejections, Theobald (US-10,048,697-B1) is still relevant to applicant’s disclosure, because it teaches a method of controlling robots to perform certain tasks. The reference discloses using knowledge of the location of the robots and the surrounding environment when generating commands for the robots to perform their tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is 571-272-7205. The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.R.H./Examiner, Art Unit 3662              


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662